Citation Nr: 1415099	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-23 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant/Widow represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Widow

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to September 1945 with additional reserve service until September 1978.  He served in Europe during World War II and was the recipient of the Purple Heart Medal in addition to other awards and decorations.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) declining to reopen her claim of entitlement to service connection for the cause of the Veteran's death.

In April 2012, in support of her claim, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a September 2002 decision, the RO denied service connection for the cause of the Veteran's death; the appellant did not appeal that decision to the Board.

2.  The additional evidence received since that September 2002 rating decision regarding this claim is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision that denied entitlement to service connection for the cause of the Veteran's death is a final and binding decision based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  There is no new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2010 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  The letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective responsibilities in obtaining the necessary supporting evidence.  She was provided notice regarding an effective date as mandated by the Court in Dingess, also keeping in mind that there is no downstream disability rating element of a cause-of-death claim.  Finally, the letter substantially complied with the decision in Kent because it discussed the reasons for the previous denial of service connection for the cause of the Veteran's death and described what evidence would be necessary to substantiate those elements required to establish service connection for cause of death that were found insufficient in the previous denial of the claim.  She therefore has received all required notice concerning the claim.

VA also has a duty to assist the appellant in developing her claim.  This duty includes assisting her in the procurement of relevant records, including service and post-service treatment records.  No examination regarding this claim is necessary, however, unless and until there is new and material evidence to reopen it, which, as will be explained, there is not.  38 C.F.R. § 3.159(c)(4)(C)(iii).  This is true even when considering that, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (requiring the claimant to show prejudicial error, i.e., that any error committed was more than harmless, meaning outcome determinative of the claim, rather than necessarily presume that this is the case).  The RO has obtained the service treatment records (STRs) and post-service VA clinical records.  The RO also obtained medical and personnel records concerning the Veteran's additional service in the reserves.  The appellant was also provided opportunity to set forth her contentions during the hearing in April 2012 before the undersigned VLJ of the Board.  The hearing identified the relevant issue, discussed the type of evidence and information still needed to reopen and substantiate the claim, and provided the appellant opportunity to respond by submitting this necessary evidence or indicating where VA could obtain it for her, so on her behalf.  The hearing therefore complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.


During the hearing, there was no confusion that the appellant needed to have new and material evidence to reopen her claim.  The presiding VLJ questioned her, trying to elicit information regarding outstanding evidence.  And in their testimony and back and forth questioning the appellant and her representative evidenced their actual knowledge of the type of evidence and information needed to reopen and then substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to her is required to fulfill VA's obligations in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The appellant seeks to reopen her previously-denied claim for service connection for the cause of the Veteran's death.

In a prior September 2002 rating decision, the RO denied service connection for the cause of the Veteran's death on the basis that the cause of his death was unrelated to any service-connected disability or any event in service.  The appellant did not file a notice of disagreement (NOD), timely or otherwise, to initiate an appeal, so that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must now consider whether new and material evidence has been submitted since the September 2002 rating decision to reopen this finally denied claim.  In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

The evidence received since the September 2002 final and binding decision consists of medical records that are merely duplicative of ones already on file and the appellant's April 2012 videoconference hearing testimony that also merely reiterates her previous contentions.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.); Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence).  Hence, the evidence is just cumulative, meaning not new, certainly not also material.  For these reasons, the petition to reopen this claim must be denied.


Inasmuch as the claimant has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


